Citation Nr: 1724717	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to June 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the case was later transferred to the RO in New York, New York (hereinafter Agency of Original Jurisdiction) (AOJ)).

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Central Office in Washington, D.C.  A transcript of the hearing is associated with the electronic claims file.

This case has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that additional development is warranted, even though such development will, regrettably, further delay an appellate decision on the matters on appeal.

The Veteran seeks entitlement to service connection for HIV infection.  At the January 2017 hearing, the Veteran testified that he was diagnosed with HIV while in service.  He further indicated that this infection was the result of unprotected sex and not intravenous (IV) drug use.

July 2008 inpatient treatment records confirm the Veteran's diagnosis of HIV infection.

In an October 2013 examination report, a VA examiner considered the available evidence of record before opining that it was less likely as not that the Veteran's HIV condition was incurred or caused by the Veteran's tour in Africa during military service.  The examiner instead cited the high risk presented by IV drug use and stated that the Veteran's HIV-positive status was a result of chronic heroin abuse.

In a July 2015 clarifying medical opinion, a VA examiner opined it was more likely than not that the Veteran's HIV-positive status was due to IV drug abuse/dependence.  In support of this opinion, the examiner reasoned in part that the preponderance of evidence in the Veteran's treatment records suggest chronic intravenous drug dependence, a significant risk factor for acquiring HIV.  

The VA examiner opinions do not address the Veteran's reports of unprotected sex during service.  Specifically, July 2008 Army medical records indicate that the Veteran reported an unprotected sexual encounter in October 2007 while on R&R leave from his deployment in Djibouti.  Similarly, August 2008 medical records indicate the Veteran reported at least one additional sexual encounter sometime in November to December 2007.  Therefore, upon remand the Veteran should be afforded a new VA examination with a complete history of any risk factors and unprotected sex prior to the Veteran's in-service diagnosis of HIV.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or less) that the Veteran's HIV-positive status is due to unprotected sex while in service.  Consideration should be given to the Veteran's reports of unprotected sex with individuals during service.  A complete history of any other risk factors and unprotected sex should be provided in the examination report.

The examiner is asked to specifically address July 2008 and August 2008 treatment records in which the Veteran reports engaging in unprotected sexual encounters in October - December 2007.  

The examiner must provide a complete rationale for any opinion rendered.  If the examiner concludes that an opinion cannot be provided without resort to speculation, the examiner should provide rationale for this conclusion.

2.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

